482 F.3d 1131
Leslie J. GRISHAM, Plaintiff-Appellant,v.PHILIP MORRIS U.S.A., a corporation; Brown & Williamson Tobacco Company Corp., individually and as successor to the American Tobacco Company and its predecessor in interest, British American Tobacco Industries, PLC, Defendants-Appellees.Maria Cannata, Plaintiff-Appellant,v.Philip Morris USA, Inc., aka Philip Morris; Brown & Williamson Tobacco Corporation, Defendants-Appellees.
No. 03-55780.
No. 03-56018.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted December 10, 2004.
Filed April 3, 2007.

Martin Louis Stanley, Santa Monica, CA, for plaintiff-appellant Maria Cannata.
Frances M. Phares, Baum Hedlund, PC, Los Angeles, CA; Daniel U. Smith, Law Office of Daniel U. Smith, Kentfield, CA, for plaintiff-appellant Leslie J. Grisham.
Murry R. Garnick, Arnold & Porter, LLP, Washington, DC; Maurice A. Leiter, Arnold & Porter, LLP, Los Angeles, CA; Daniel P. Collins, Munger Tolles & Olson, LLP, Los Angeles, CA; Fred D. Heather, Amy W. Schulman, DLA Piper, LLP, Los Angeles, CA; Sheila B. Schuerman, Temple University School of Law, Philadelphia, PA, for defendant-appellee Philip Morris.
Paul Crist, Jones Day, Cleveland, OH; Peter N. Larson, Jones Day, San Francisco, CA, for defendant-appellee Brown & Williamson.
Appeal from the United States District Court for the Central District of California; Stephen V. Wilson, District Judge, Presiding, Audrey B. Collins, District Judge, Presiding. D.C. Nos. CV-02-07930-SVW, CV-02-08026-ABC.
Before JEROME FARRIS, DOROTHY W. NELSON, and RONALD M. GOULD, Circuit Judges.
ORDER
PER CURIAM.


1
In light of the California Supreme Court's decision in Grisham v. Philip Morris USA, Inc., 40 Cal. 4th 623, 54 Cal. Rptr. 3d 735, 151 P.3d 1151 (2007), and in light of the Joint Report of the Parties Re: Decision of the California Supreme Court on the Certified Questions, the judgments of the district court are VACATED and we REMAND to the district court for further proceedings consistent with the opinion of the California Supreme Court. In light of the Joint Report of the Parties Re: Decision of the California Supreme Court on the Certified Questions, we also VACATE our previous order of March 16, 2007 calling for supplemental briefing from the parties in Cannata v. Philip Morris, 03-56018.